UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6221



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DION ANSARA ADAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-95-16, CA-00-661-7)


Submitted:   May 31, 2001                   Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dion Ansara Adams, Appellant Pro Se.    Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dion Ansara Adams seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    United States v. Adams, Nos. CR-

95-16; CA-00-661-7 (W.D. Va. Nov. 29, 2000). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Appellant’s Apprendi claim is not cognizable.


                                 2